Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-4, 8-12, and 14-24 are pending.  Claims 1, 12, and 17 are independent.  Claims 5-7 and 13 were canceled and new Claims 21-24 are added.   Claims 21-22 depend from 1 and 23-24 from 17.  Claims have been amended.
This Application is published as U.S. 2020-0090667.
Earliest apparent priority 18 June 2009.  This is a pre-AIA  application.

This Application is a continuation of15/018,524 issued as 10510351, which is a continuation of 14/199,187 issued as U.S. 9,257,126 which is a continuation of 12/818,165 issued as U.S. 8,700,410.  Terminal Disclaimers over the terms of all of the parents are required.   ONLY THE ODP REMAINS.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.
Response to Amendments
Objection to the specification for lacking antecedent basis for “selection circuit” of the Claims is withdrawn in view of the explanations of the Applicant on pages 10-11 of the Response.
Rejection of Claims 1-5 and 7-11 under 35 U.S.C. 101 for being directed to an abstract idea is withdrawn in view of the amendment to the independent Claim 1.
Art rejections are withdrawn in view of the amendments to the independent Claims.
Double Patenting
The Specification teaches a value-location method of encoding that is also taught in the IEEE article by the inventors of the instant application:  Jacek Stachurski, Lorin Netsch: Fractional-bit and value-location lossless encoding in G.711.0 coder. ICASSP 2010: 4666-4669.
In Short: the invention presented in Stachurski and Netsch is a specific and distinct method of coding that has been patented.  The different ways of claiming this coding method is only a testament to the skill of the drafting attorney.  Nevertheless, the new ways of claiming do not represent novel and nonobvious claims in view of the more specific claims of the parent applications.  

Claims 1, 12, and 17 of the instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 1of U.S. Patent No. 8,700,410. Although the claims at issue are not identical, they are not patentably distinct from each other.
The independent Claims of the instant Application are much broader versions of the independent claims of the parent.  The hardware components that may vary are obvious additions.  Key are the coding limitations which are taught by the coding limitations of the parent.

Claims 1, 12, and 17 of the instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12 of U.S. Patent No. 9,257,126. Although the claims at issue are not identical, they are not patentably distinct from each other.
The independent Claims of the instant Application are much broader versions of the independent claims of the parent.  The hardware components that may vary are obvious additions.  Key are the coding limitations which are taught by the coding limitations of the parent.

Claims 1, 12, and 17 of the instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of U.S. Patent No. 10,510,351. Although the claims at issue are not identical, they are not patentably distinct from each other.
The independent Claims of the instant Application are much broader versions of the independent claims of the parent.  The hardware components that may vary are obvious additions.  Key are the coding limitations which are taught by the coding limitations of the parent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Allowable Subject Matter
Pending Claims 1-4, 8-12, and 14-22  are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the particular method of value-location coding that is claimed and is based on the IEEE article by the inventors of the instant application:  Jacek Stachurski, Lorin Netsch: Fractional-bit and value-location lossless encoding in G.711.0 coder. ICASSP 2010: 4666-4669, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, note the Office action of 3/18/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Specification teaches a value-location method of encoding that is also taught in the IEEE article by the inventors of the instant application:  Jacek Stachurski, Lorin Netsch: Fractional-bit and value-location lossless encoding in G.711.0 coder. ICASSP 2010: 4666-4669.

    PNG
    media_image1.png
    844
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    883
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    875
    688
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    871
    693
    media_image4.png
    Greyscale




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659